 Case: 4:20-cv-01866-MTS Doc. #: 21 Filed: 09/01/21 Page: 1 of 2 PageID #: 590




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CHARLES P. STANLEY CIGAR                           )
COMPANY, LLC,                                      )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:20-cv-01866-MTS
                                                   )
OWNERS INSURANCE COMPANY,                          )
                                                   )
            Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file, during which the Court noted an

issue with subject matter jurisdiction. See Bueford v. Resol. Tr. Corp., 991 F.2d 481, 485 (8th

Cir. 1993) (noting lack of subject matter jurisdiction “may be raised at any time by a party to an

action, or by the court sua sponte”). Plaintiff failed to establish this Court’s subject matter

jurisdiction in the Amended Complaint, Doc. [15]. Ostensibly, the subject matter jurisdictional

basis for this case is diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). The Court would

only have diversity jurisdiction in this case under § 1332(a)(1) if the amount in controversy

exceeds $75,000 and if “no defendant is a citizen of the same state as any plaintiff.” Wilkerson

v. Mo. Dep’t of Mental Health, 279 F. Supp. 2d 1079, 1080 (E.D. Mo. 2003). But the Plaintiff

failed to plead its citizenship or the citizenship of Defendant.

       Therefore, Plaintiff shall file an Amendment by Interlineation with the Court citing the

specific statutory basis for jurisdiction in this case (e.g., 28 U.S.C. § 1332(a)(1)) and, if relying

on diversity jurisdiction, stating and explaining the citizenship of both parties. See GMAC Com.

Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (holding, for

diversity jurisdiction purposes, an LLC’s citizenship is the citizenships of all its members);
 Case: 4:20-cv-01866-MTS Doc. #: 21 Filed: 09/01/21 Page: 2 of 2 PageID #: 591




Villareal v. B&C Contracting Specialist Inc., No. 4:19-cv-2851-RLW, 2020 WL 2088341, at *3

(E.D. Mo. Apr. 30, 2020) (“To establish complete diversity of citizenship, a complaint must

include factual allegations of each party’s state of citizenship, including allegations of any

corporate party’s state of incorporation and principal place of business.”); see also 28 U.S.C.

§ 1653.

       In addition to the jurisdictional issue, the Court notes that Plaintiff is failing to prosecute

its case. It failed to respond to Defendant’s timely filed Motion to Dismiss, Doc. [18], filed on

May 5, 2021. Plaintiff also chose not to file any response to Defendant’s Notice of Supplemental

Authority, Doc. [20], filed on June 1, 2021. Indeed, Plaintiff has filed nothing since its Amended

Complaint on April 21, 2021, Doc. [15]. If the Plaintiff can establish jurisdiction, the Plaintiff

must then show cause why this case should not be dismissed for failure to prosecute.

       Accordingly,

       IT IS HEREBY ORDERED that by Friday, September 10, 2021, Plaintiff shall file an

Amendment by Interlineation, as described in this Memorandum and Order, establishing this

Court’s subject matter jurisdiction.

       IT IS FURTHER ORDERED that by Tuesday, September 14, 2021, Plaintiff shall

show cause why this case should not be dismissed for failure to prosecute.

       Dated this 1st day of September, 2021.



                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                               -2-
